Citation Nr: 0402391	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to  include on an extra-schedular basis, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision that 
denied entitlement to a total disability rating for 
nonservice-connected pension purposes.  The veteran filed a 
notice of disagreement in November 2001.  The RO issued a 
statement of the case in August 2002.  The RO received the 
veteran's substantive appeal in October 2002.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action, on his his part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), signed in November 2000, is applicable in this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board's initial review of the claims file discloses that 
additional development of the claim is needed.  

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes, 
on the basis that he is unable, due to physical and 
psychiatric disabilities, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.17 (2002).  The veteran has no service-
connected disabilities.  

In this case, the veteran was afforded a VA general medical 
examination in June 2002.  However, the examiner did not 
provide an opinion or comment upon the effect, if any, of the 
veteran's disabilities on his ability to work.  

Further, review of the record, specifically, the veteran's 
Social Security disability records, show treatment and 
diagnoses for disorders not considered by the VA examiner.  
These diagnoses include, mixed substance abuse, depressive 
reaction, anxiety, probable borderline personality disorder 
and intermittent explosive disorder.  These disorders should 
have been evaluated in determining the veteran's entitlement 
to a permanent and total disability evaluation for pension 
purposes.  

Finally, the Board points out that, during pendency of this 
appeal, 38 C.F.R. § 3.3, governing entitlement to improved 
pension, was amended.  See 68 Fed. Reg. 111, 34539-34543 
(June 10, 2003).  Pertinent to the case at hand, a veteran 
may now be found to be permanently and totally disabled for 
pension purposes if he is determined to be disabled by the 
Commissioner of Social Security.  See 38 C.F.R. 
§ 3.3(3)(vi)(B)(2) (in effect as of September 17, 2001).  The 
Board notes that in this case, the veteran has been 
determined totally disabled by Social Security.  However, as 
indicated above, that determination appears to have based, at 
least, in part, upon disability that may constitute willful 
misconduct (i.e., substance abuse/addiction), which, if 
deemed willful misconduct, must be excluded from the pension 
eligibility determination.  See 38 C.F.R. § 3.301(c)(2), (3) 
(2003).  Hence, a medical opinion as to veteran's 
unemployability, based on impairment resulting from all other 
disability, would be helpful in resolving the claim on 
appeal.  

Hence, the RO should arrange for the veteran to undergo 
further examinations.  The veteran is advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination(s), the RO should obtain 
and associate with the record any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the necessary examinations, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the VAMC should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003.

The Board regrets that a remand of this matter will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.

Accordingly, this matter is hereby REMANDED, via the AMC, for 
the following actions:  

1.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization to enable 
it to obtain any additional, outstanding 
records of medical treatment and/or 
evaluation pertinent to his claim for 
nonservice-connected pension.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
that the veteran has a full one-year 
period for response (unless this period 
is waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo orthopedic, 
psychiatric, and general medical 
examinations.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
each  examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for any conclusions(s) reached, 
in a printed (typewritten) report.   

The psychiatric examiner should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means.  To the extent 
possible, the examiner should offer an 
assessment as to the severity of each 
diagnosed psychiatric disability.

The orthopedic examiner should render 
diagnoses with respect to each diagnosed 
disability, and, to the extent possible, 
offer an assessment as to the severity of 
each diagnosed disability.  

The general medical examiner should 
consider the record, to particularly 
include the reports prepared by the 
psychiatric and orthopedic examiners 
referred to above.  Based on 
consideration of such evidence, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether, excluding any impairment 
due to any current substance abuse, the 
combined effects of the veteran's 
disabilities render him permanently and 
totally disabled.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
examination(s) sent to him by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  nt.  

7.  Thereafter, the RO should reconsider 
the veteran's claim.  Each of the 
veteran's disabilities should be 
evaluated in accordance with the criteria 
set forth in 38 C.F.R. Part 4 (2003).  
The RO should insure that the medical 
findings are sufficiently complete to 
evaluate each of the veteran's 
disabilities under the pertinent rating 
criteria.  In adjudicating the claim, the 
RO should consider all pertinent evidence 
and legal authority, to include the 
provisions of the revised version of 
38 C.F.R. § 3.3 (effective September 17, 
2001), as well as the provisions of 
38 C.F.R. § 3.301 (to include 
determination as to whether any diagnosed 
disability is considered the result of 
willful misconduct), and 38 C.F.R. 
§ 3.321.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



